DETAILED ACTION
Reasons for Allowance
Claims 1,9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,9,12 recite a structure of a touchscreen. Prior art of records, alone or in combination, fail to teach a colored printing layer formed on a first transparent conductive film; an insulator layer formed on a second transparent conductive film; an adhesive directly formed on the colored printing layer; the insulator adhering the colored printing layer and the insulator; and a first wiring layered formed on the colored printing layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691